Whitfield, O. J.,
delivered the opinion of the court.
The earlier English statutes, and the earlier English decisions upon them, and many decisions in the states of the United States, define the meaning of the word “forcible,” in statutes of this kind, as importing the idea of taking possession of land with “a strong hand,” with “a multitude of people,” and with “threats of personal injury-to the occupant” sought to be expelled. This is shown in the note to Evill v. Conwell, 18 Am. Dec., at page 145. And Mr. Freeman also shows, at pages 146 and 14Y, that the statutes of Mississippi, Dakota, and Iowa define a “forcible entry” as being “where the defendant has by force or intimidation or fraud or stealth entered upon the prior actual possession of another in real property.” And on page 14-Y he states: “In Illinois this very comprehensive doctrine prevails: If one enters into the possessions of another against the will 'of him whose possession is invaded, however quietly he may do so, the entry is forcible, in legal contemplation. Croff v. Ballinger, 18 Ill., 200 (65 Am. Dec., 735); Smith v. Hoag, 45 Ill., 250.” And Mr. Freeman then states that “the statutes of other states above set forth — that is, Mississippi, Dakota, and Kentucky — would seem to warrant the same construction” adopted in Illinois. We understand the doctrine of Parker v. Eason, 68 Miss., 290 (8 So., 844), to accord with the doctrine in Illinois. It is perfectly plain that the appellant was actually in possession of the three acres included within Moreland’s fence. The rest of the land was wild woodland. These three acres were cultivable land. The doctrine is well settled that, where one is in actual possession under a deed, he will be deemed in legal possession of all the lands embraced within the call/ of his deed. Wilson v. Williams Heirs, 52 Miss., 487; Railway Co. v. Buford, 73 Miss., 494 *239(19 So., 584). In 13 Am. & Eng. Enc. Law (2d ed.), p. 750, the possession necessary to maintain this action is thus stated: “When one is in the actual possession of a portion of a given tract of land, he will be held, in law, to be in possession of the remainder, if he holds under a deed . . . and there is no adverse possession.” The case of Hardisty v. Glenn, 32 Ill., 62, is one just like this, and we specially refer to it. The doctrine in Illinois is the doctrine of Parker v. Eason, supra. We think, within these principles as applied to the facts of this case, the appellant was entitled to recover.

Reversed and remanded.